COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                   NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:      James Fails v. Bernice Yost, Special Conservator for Georgia Cox

Appellate case number:    01-14-00975-CV

Trial court case number: 412338-401

Trial court:              Probate Court No. 3 of Harris County

       The supplemental clerk’s record filed in this appeal contains an order dissolving the
temporary injunction that is the subject of this appeal. Accordingly, this appeal is moot and must
be dismissed for lack of jurisdiction. See Heckman v. Williamson Cnty., 369 S.W.3d 137, 166–
67 (Tex. 2012).

        Unless appellant files a response demonstrating that this Court has jurisdiction of the
appeal, this appeal will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a),
43.2(f). Appellant’s response, if any, is due in this Court no later than 5:00 p.m. 10 days
from the date of this notice.



Clerk’s signature: /s/ Christopher A. Prine


Date: April 9, 2015